DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 19th, 2021 has been entered. Claims 1 and 3 – 5 are pending in the application. 

Drawings
The drawings filed on October 21st, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 19th, 2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noguchi (US 2006/0257620) in view of Hornsby (US 2004/0084795).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/0257620) in view of Hornsby (US 2004/0084795).
Regarding claim 1, Noguchi teaches a method for obtaining a molded body made of a ceramic powder (Abstract). This method includes a mixing step wherein raw material for forming the ceramic body is dryly mixed (Para. 54), adding a liquid to obtain a mixture (Para. 63), a kneading step wherein the mixture is kneaded (Para. 63), and a deaerating step in which the air inside the kneaded product is deaerated by a vacuum suction device (Para. 92) before forming 
Yet in a similar field of endeavor, Hornsby is directed to the use of supercritical fluid technology to produce extruded porous ceramic components (Para. 14). Furthermore, Hornsby teaches injecting a supercritical pressurized fluid into an extruder containing a material compound to be molded (Para. 43 – 44; Fig. 6), wherein the supercritical pressurized fluid is injected immediately before a die that extrudes the forming raw material (Para. 44; Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Noguchi to include an injection step a forming step, as described in the instant downstream of the kneading step. One would be motivated to make this modification to reduce the viscosity with the supercritical fluid and facilitate processing of the raw material (Hornsby — Para. 46; Para. 61). 
Regarding claim 3, Noguchi in view of Hornsby teaches the invention disclosed in claim 1, as described above. Furthermore, Hornsby discloses that it is necessary to inject the supercritical carbon dioxide at an appropriate volume and pressure to optimize the change in viscosity (Para. 10 -— 11). Furthermore, Hornsby discloses that this variable can be obtained through experimentation (Para. 11). It would have been obvious to one of ordinary skill in the art at the time to specify injecting the supercritical carbon dioxide within a range of 1.5 vol.% and 20 vol.% per unit time, for the purpose of optimizing the viscosity of the mixture. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 5, Noguchi in view of Hornsby teaches the invention disclosed in claim 1, as described above. Furthermore, Noguchi discloses the ceramic formulation comprises a pore former (Para. 28).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi and Hornsby as applied to claim 1 above, and further in view of Ford (US 5935514).
Regarding claim 4, Noguchi in view of Hornsby teaches the invention disclosed in claim 1, as described above. However, these references do not teach injecting the supercritical carbon dioxide within a range of 15 MPa to 35 MPa.
Yet in a similar field of endeavor, Ford discloses a manufacturing method comprising: a mixing step in which a raw material for forming a ceramic formed body is dryly mixed (Col. 6, line 57), and then, a liquid is added to the obtained dry mixture to wetly mix the mixture (Col. 6, line 58); a step in which the mixture obtained in the mixing step is homogenized and de-aired (Col. 6, line 60); a step in which supercritical carbon dioxide in the state of supercritical fluid is added to the product obtained in extruder (Col. 7, line 3). Furthermore, Ford teaches that the supercritical fluid needs to be maintained at a specific pressure so that the carbon dioxide can be converted and maintained as supercritical carbon dioxide (Col. 7, lines 6-10).
It would have been obvious to one of ordinary skill in the art at the time to maintain the injection pressure between 15MPa and 35MPa, through routine experimentation, for the purpose of maintaining the carbon dioxide in a supercritical state. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743